DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 07/14/2022.

Claim Status
3.	Claims 1-12 and 14-23 are pending in this application.

Allowable Subject Matter
4.	Claims 1-12 and 14-23 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for operating a streaming service by establishing a community space for a video; receiving a plurality of data items associated to the video from at least one contributing account holder, the plurality of data items being separate from the video, each of the plurality of data items including metadata specifying a time of relevance of the data item within the video, and an identity of the contributing account holder of the data item, wherein the metadata of a given data item of the plurality of data items includes specification of a pixel position within a video frame of the video, wherein the given data item is correlated to the pixel position; storing the plurality of data items and metadata within the community space in correlation with the video; operating a machine learning module to correlate multiple data items of the plurality of data items into a set of correlated data items; operating the machine learning module to determine a subject or a theme of the set of correlated data items; generating a dynamic data item and associated metadata that conveys the determined subject or theme of the set of correlated data items; storing the dynamic data item and associated metadata within the community space in correlation with the video; receiving a streaming request for the video from a requesting account holder; streaming the video to a computing device of the requesting account holder in response to the streaming request; and transmitting the dynamic data item and associated metadata from the community space to the computing device of the requesting account holder in conjunction with streaming the video…” in Independent Claim 1 to be obvious. 

Claim 22 directed to an alternative method with different scope but comprising similar key features as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426